UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6005



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


JONATHAN CRAIG SINGLETON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:05-cr-00030-jpj-pms-2)


Submitted:    April 28, 2008                  Decided:   May 9, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jonathan Craig Singleton, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jonathan Singleton seeks to appeal the district court’s

order denying his motion to defer payment of his criminal fine.   In

criminal cases, the defendant must file the notice of appeal within

ten days after the entry of judgment.   Fed. R. App. P. 4(b)(1)(A).

With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to

thirty days to file a notice of appeal.   Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered its order on October 19, 2007.

Singleton filed the notice of appeal on November 18, 2007,* after

the ten-day period expired but within the thirty-day excusable

neglect period.   Because the notice of appeal was filed within the

excusable neglect period, we remand the case to the district court

for the court to determine whether Singleton has shown excusable

neglect or good cause warranting an extension of the ten-day appeal

period. The record, as supplemented, will then be returned to this

court for further consideration.

                                                          REMANDED




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                               - 2 -